DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to Applicant’s Amendments and remarks filed 3/16/2021.
Claims 1-2 have been amended.
Claims 3-7 are canceled.
Claims 1-2 and 8-9 have been examined and are currently pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Regarding amended independent claim 1, as provided below, claim 1 recites the following: “A method comprising the step of providing a packaged kit to a healthy adult consumer in need of increased energy, wherein the packaged kit comprises: a)…; b)…; and c)…”

    PNG
    media_image1.png
    637
    772
    media_image1.png
    Greyscale

First, applicant’s newly recited “…the step of providing…” lacks proper antecedent basis; no previous recitation of a particular step of “providing” has been recited. It is not clear what “step of providing” is being referenced. For the purpose of compact prosecution, the Examiner interprets the clause to recite: “A method comprising [: a] step of providing a packaged kit…” Nonetheless, because the claim lacks proper antecedent basis, the claim is held to be indefinite and correction is required.

Second, regarding this “a step of providing”, Examiner notes that Applicant’s claims are actually devoid of any further limitation which illuminate what such “a step of providing” embodies; i.e although the preamble of independent claim 1 directs the claim towards a process and Applicant’s own Remarks (Remarks filed 3/16/2021, pg. 4)1; i.e. “A method comprising [:a ] step of providing a packaged kit…”, the body of claim 1 does not positively recite any limitations which illuminate what such a process of “providing” encompasses. Examiner notes, “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” 2
Per MPEP 2173.02 (I):  “…During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310; Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate… If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)…”
In the present case, after applying the broadest reasonable interpretation standard to the claim (in view of the specification and original disclosure), the claim may be considered to be directed towards a process (i.e. the recited “A method comprising: a step of providing…”). However, under this interpretation, the Examiner finds that the metes and bounds of the claimed invention are not clear – i.e. “providing” has multiple different definitions and various different ideas are associated therewith. As such, it is entirely unclear which competing idea or definition of “providing” applicant requires to be practiced to meet his claim limitation. For example, the following definitions and ideas are retrieved via a simple Google Search for: define “providing”:

    PNG
    media_image2.png
    594
    665
    media_image2.png
    Greyscale


Therefore, for example, regarding claim 1, it is not clear whether “providing” is intended to be used in the sense of: (1) make available for use; supply, etc… - e.g. via “stocking” a product on a shelf or, alternatively via “mailing” to a recipient or, alternatively via “advertising” the product via any well-known mechanism, etc…, or (2) make adequate preparation for; e.g. via “creation of” the product or, alternatively “establish pricing” of the product or, “assembling” the product and/or assembling packaging of the product, etc…, or (3) stipulating in a legal document, e.g. “a contract” for the purchase of the product, etc…
The plethora of possible competing interpretations of “providing” leads the Examiner to find that there is a metes and bounds issue with the claims and a person of ordinary skill in the relevant art would read the claimed “providing” with more than one reasonable interpretation, and hence a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.
Dependent claims 2, 8, 9 inherit the deficiencies of the parent claim 1 and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Furthermore, in view of the aforementioned interpretation – i.e. claim 1 is directed towards a process; i.e. “…a method comprising: a  step of providing…”, under none of the aforementioned identified interpretations of “providing” do independent claims 2, 8 and 9 appear to specify a further limitation of such “providing” and therefore each individually suffer a similar deficiency as found supra for independent claim 1. Therefore, claims 2, 8, 9 are therefore similarly rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Additionally, claim 2 is further rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. The language of claim 2 recites the following:

    PNG
    media_image3.png
    81
    659
    media_image3.png
    Greyscale

Respectfully, the Examiner notes that per MPEP 2111.03 Transitional Phrases: II. CONSISTING OF: “… A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.”
In the instant case, claim 2 depends from claim 1, and claim 1 is a claim which “consists of” recited elements, as recited in part (a), as follows:

    PNG
    media_image4.png
    215
    643
    media_image4.png
    Greyscale


Examiner notes: “When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements."” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) 
For this reason, claim 2 is impermissibly broader than allowed by parent claim 1 and is further rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Regarding claim interpretation of claim 1, the Examiner notes, because the claims, as noted supra, have been found to be “attempts to claim a process without setting forth any steps involved in the process” which generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph3, and there are no remaining limitations which positively recite on the claimed process, the Examination, under prior art given below, is solely for the purpose of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a “process”; i.e. “A method” as attested to by the Applicant himself (Remarks, filed 3/16/2021, pg. 4).
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 1: 
“A method comprising the step of providing a packaged kit to a healthy adult consumer in need of increased energy…” 
As noted supra, this limitation fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the providing step, as drafted, is a business decision and is not technical in nature and is not a technical solution to a technical problem and thus falls into Certain Methods of Organizing Human Activity. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. The claims are not found to contain additional elements which further limit the step of “providing”; there are no elements which further illuminate how this “providing” is performed. Therefore, none of the additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe the product which is intended to be “provided” but such descriptions of a product merely serves to “link” the aforementioned concept to a specific field of use (i.e. in this case a specific composition packaged with instructions intended to be used by a purchaser of the product, etc…); however, the claims, as noted by the Applicant himself “are method claims and not composition claims”. Examiner also notes, there are no claimed computer components or required hardware. Therefore, these descriptions of the product simply “link” the abstract idea to a particular product and as such are not a practical application of the abstract idea identified supra. 
The additional elements recited are as follows: 
“…wherein the packaged kit comprises:
a) a composition which imparts a positive feeling of increased energy, wherein the composition is a nutraceutical or food supplement consisting of a low dose of a hen's egg lysozyme hydrolysate, wherein the hen's egg lysozyme hydrolysate has tryptophan-containing di- and/or tri-peptides (Trp containing protein hydrolysate) and wherein the hen's egg lysozyme hydrolysate has a ratio (Trp/LNAA) oftryptophan (Trp) to Large Neutral Amino Acid (LNAA) of greater than 0.15 and which provides 10 to 70 mg Trp per dose; and
b) instructions for use which inform a prospective user that the low dose of the Trp containing protein hydrolysate should be administered multiple times per day for an extended period of time, such that the healthy adult consumer receives an amount of 10-100 mg Trp per day which is sufficient to provide to the healthy adult consumer the positive feeling of increased energy; and
c) a container for storing the composition…”
However, as already noted these elements merely serve to “link” the step of “providing” to a product which is provided but do not in themselves further limit how the “providing” is implemented or performed. As such, these limitations do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely link the idea to a field of use. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Merely linking an idea to a field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites: “The method according to claim 1, wherein the composition comprises 400-600 mg Trp containing protein hydrolysate.” However, the description of the product which is to be provided does not further limit the method of providing such product and as such does not integrate the identified abstract idea into a practical application nor provide an inventive concept.
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Roos et al. (WO 2008/052995 A1; hereinafter, "De Roos") in view of Hudson (US 2003/0104083 A1; hereinafter, "Hudson") and Shell (WO 1998002165; hereinafter, "Shell")
Claim 1: (currently amended)
Pertaining to claim 1, as shown, de Roos teaches the following:
A method comprising the step of providing a packaged kit to a healthy adult consumer in need of increased energy, wherein the packaged kit comprises:
a) a composition which imparts a positive feeling of increased energy, wherein the
composition is a nutraceutical or food supplement consisting of a low dose of a hen's egg lysozyme hydrolysate4, wherein the hen’s egg lysozyme hydrolysate has tryptophan5-containing di- and/or tripeptides (Trp-containing protein hydrolysate) and wherein the hen’s egg lysozyme hydrolysate has a ratio (Trp/LNAA) of tryptophan (Trp) to Large Neutral Amino Acid (LNAA) of greater than 0.15  (De Roos, see at least [2:20-25], teaching: “…a water soluble, tryptophan-containing peptide, preferably at least two water-soluble, tryptophan containing peptides, and having a Trp/LNAA ratio of more than 0.15, preferably between 0.15 and 1.8, which comprises hydrolyzing lysozyme, preferably hen eggs lysozyme, to prepare a hydrolysate having a DH of between 5 and 45…”; see also at least [4:25-30]; Examiner notes “DH” is the Degree of Hydrolysis of the hydrolysate.) 
Although De Roos teaches a product consisting of a hen egg lysozyme hydrolysate comprising a Trp/Large Neutral Amino Acid (LNAA) ratio greater than 0.15, De Roos may not explicitly teach providing such a product with Trp in 10 to 70 mg per dose of such product. However, pertaining to such dosage of Trp, as recited below De Roos in view of Hudson and Shell teaches the following:  
and which provides 10 to 70 mg Trp per dose; b) instructions for a dose regime which inform a prospective user that the low dose of the Trp-containing protein hydrolysate should be administered multiple times per day for an extended period of time, such that the healthy adult consumer receives an amount of 25-70 mg Trp per day which is sufficient to provide to the healthy adult consumer the positive feeling of increased energy; and
Hudson, see at least [0006], [0030]-[0032], and [0041]-[0042]. At [0031]-[0032], herein, Hudson teaches: A daily dosage may be administered as one tablet, as two tablets taken together, or as two tablets taken separately e.g., one in the morning and one in the evening, etc... and “The recommended [instructions] daily amounts [dose regime] of each ingredient, as described above, serve as a guideline for formulating the dietary supplements of the invention.” Hudson also provides various reasons that different dosages may be prescribed or administered throughout a day and such formulation include time release formulations, etc… and Hudson notes the following: “The actual amount of each ingredient per unit dosage will depend upon the number of units daily administered to the individual in need thereof. This is a matter of product design and is well within the skill of the dietary supplement formulator.” And at [0041], Hudson teaches: “The daily recommended amount of tryptophan would depend in part on the medical reason for tryptophan supplementation, the age and condition of the individual and medication(s) the individual is/are taking. The practitioner would be able to evaluate these factors and determine the proper recommended dosage.”
Shell teaches, see at least [6:35-7:25], teaching: “The amount of tryptophan in the dosage forms is from about 2.5 to 100 milligrams [10 to 70 mg Trp per dose]…”, and teaches per [7:18-24]: “…The FDA further stipulates that the dose of added tryptophan cannot exceed 100 mg per day [e.g. applicant’s 25-70 mg Trp per day], or 1.43 mg/kg per day. The preferred … dose of tryptophan is 45 mg/dose…. The amount of tryptophan in the embodiment using predigested protein can be as low as 15 to 40 mg per dose”)
c) a container for storing the composition (Shell, see at least [12:15-20] teaching e.g.: “The compositions in the form of powders or liquids may be packaged [a container for storing the composition] in multiple dosage quantities with instructions to the user to extract therefrom for ingestion appropriate individual dosage amounts, e.g. a teaspoonful…”).
Therefore, the Examiner understands an acute dosage of “2.5 to 100 mg/dose” of Trp with total Trp to not exceed 100mg / day, per FDA stipulation, and providing a package [container for storing the composition] is a known technique (technique of Shell) and Shell’s dosage range encompasses the claimed dosage range of 25-70 mg Trp and the max daily amount of Trp of 70 mg as claimed. Also, per both Hudson and Shell, tryptophan may be used to provide beneficial results in humans. The Examiner also understands that Hudson’s teaching of: “…The daily recommended amount of tryptophan would depend in part on the medical reason for tryptophan supplementation, etc… The practitioner would be able to evaluate these factors and determine the proper recommended dosage...” would lead a person of ordinary skill in the art to try different dosage amounts of Trp (i.e.variations on Shell’s 2.5 to 100 mg Trp / dose as recommended by Shell – e.g. 25-70 mg Trp per dose/day). Furthermore, Hudson teaches that the use of smaller unit dosages are obvious to try and it would therefore be obvious to try a combination of smaller unit dosages (e.g. 25-70 mg which is within the 2.5 up to 100 mg range as recommend by Shell) of Trp depending on the number of units to be daily administered to the individual as taught by Hudson who teaches “this is within the skill of the dietary supplement formulator” and therefore doing so would merely be trying suggested variations of a known technique (techniques of Hudson and Shell) which are applicable to a known device, method or product (device/method of De Roos) to yield predictable results (i.e.providing 10 to 70 mg Trp per dose and instructions for a dose to be administered multiple times per day such that the consumer receives an amount of 25-70 mg Trp per day), and/or because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to yield predictable results, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hudson and Shell with the device/method of De Roos to realize that a dose of De Roos’s Trp would also be beneficial if also administered as e.g. 70 mg dose (which is within the 2.5-100mg/dose of Shell) and to take 1x dose / day for a total amount of Trp/dose of 70mg (i.e. within the 25-70mg per day as claimed) and therefore it would be obvious to provide recommendations [i.e. instructions] for such use to a consumer who purchases such product because according to MPEP 2143(I) (C) and/or (D), and MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007), choosing from a finite number of predictable solutions with reasonable expectation of success and the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) are obvious.

Claim 2: (Currently amended)
Although De Roos/Hudson/Shell teach the above limitations, and as shown supra, they do teach a composition which provides 10-70 mg Trp per dose, De Roos may not explicitly teach, in a single embodiment, a specific weight range, denominated in units of mg, of his TRP containing protein hydrolysate per dose. However, elsewhere De Roos does teach the following:
The method according to claim 1 wherein the composition comprises 400-600 mg Trp containing protein hydrolysate (De Roos, see at least [2:20-25], [4:25-30] teaching: “…a Trp-containing protein hydrolysate has a Trp/Large Neutral Amino Acid (LNAA) ratio greater than 0.15 up to 1.8 with a Degree of Hydrolysis of between 5 and 45….”; Per at least De Roos Fig. 2 and [2:5-10] and [21:1-5] various Trp-containing proteins are known; e.g. alpha-lactalbumin, and hen’s egg lysozyme (a compact protein with 6 tryptophan residues), etc…; furthermore, De Roos notes that the protein alpha-lactalbumin has a molar tryptophan content of 5.3% (De Roos [2:5-10]) and hen’s egg lysozyme molar tryptophan is greater at 7.8% (De Roos [8:8-15]); Examiner also notes that the Degree of Hydrolysis changes the weight (e.g. as denominated in mg) of the Trp containing protein hydrolysate for a given amount of Trp; i.e. a relatively highly hydrolyzed protein hydrolysate (e.g. with a DH of 45) will weigh more than a less hydrolyzed protein hydrolysate (e.g. with a DH of 5).)
Therefore, the Examiner understands that such a Trp containing protein hydrolysate, as taught by De Roos, e.g. hen’s egg lysozyme with molecular tryptophan content of 7.8% when hydrolyzed within the range of 5 to 45 for DH for a dose which contains a Trp between 10-100 mg, as would be obvious in view of De Roos/Hudson/Shell, would be expected to be weigh 400 - 600 mg, the proof of which is merely an exercise in unit conversion within the level of skill in the art for a supplement formulator. 

Claim 8: (previously presented)
Although the combination of De Roos/Hudson/Shell teach the above limitations upon which this claims depend including limitations regarding marketing and advertising of products such as claimed above, De Roos may not explicitly teach that the dosage form of the product may take the following forms. However, concerning such dosage forms of pharmaceuticals, Hudson does teach the following:
The method according to claim 1, wherein the neutraceutical or food supplement is present in a dosage form selected from the group consisting of powders; liquids; gels; and sorbet. (Hudson, see at least [0032]-[0040], teaching: The dietary supplements of the present invention may be formulated using any pharmaceutically acceptable forms of the vitamins, minerals and other nutrients discussed above, including their salts. They may be formulated into capsules, tablets, powders, suspensions, gels or liquids optionally comprising a physiologically acceptable carrier, such as but not limited to water, milk, juice, starch, vegetable oils, salt solutions,… The dietary supplements may be formulated as powders, for example, for mixing with consumable liquids, such as milk, juice, water or consumable gels or syrups for mixing into other dietary liquids or foods…)
Therefore, the Examiner understands that formulating a dosage as described by Hudson is merely applying a known technique (techniques of Hudson) to a known device, method or product (device/method/product of De Roos/Hudson/Shell) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hudson with the device/method/product of De Roos/Hudson/Shell in order to realize that such pharmaceutical product may be formulated as taught by Hudson because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 9: (Previously presented)
Although the combination of De Roos/Hudson/Shell teach the above limitations upon which this claims depend including limitations regarding marketing and advertising of products such as claimed above, De Roos may not explicitly teach that the dosage form of the product may take the following forms. However, concerning such dosage forms of pharmaceuticals, Hudson does teach the following:
The method according to claim 8, wherein the dosage form is a powder which is packaged in discreet pre-measured units selected from the group consisting of sachets, envelopes, and packets. (Hudson, see at least [0032]-[0040] teaching: The dietary supplements of this invention may be formulated with other foods or liquids to provide premeasured supplemental foods, such as single servings bars, for example. As applicant fails to stipulate what constitutes a sachet, envelope or packet these are all open to interpretation and include the premeasure single servings taught by Hudson.)
Therefore, the Examiner understands that formulating a dosage as described by Hudson is merely applying a known technique (techniques of Hudson) to a known device, method or product (device/method/product of De Roos/Hudson/Shell) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hudson with the device/method/product of De Roos/Hudson/Shell in order to realize that such pharmaceutical product may be formulated as taught by Hudson because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant's arguments filed 3/16/2021, regarding his amended features have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101, 112, and 103 rejections. Also note the following:
Applicant remarks (pg. 4): “Applicant, moreover, submits that the statutory category is clear. While the claims recited a method involving a particular composition, the claims are method claims and not composition claims. Applicant also submits that the "actual composition of the product" - which is recited in the body of the claim - provides a limitation to the claimed method.”
Respectfully, Examiner acknowledges the Applicant’s amendments and Remarks clarify that the claims are directed towards a process – i.e. “A method…”. However, in view of this finding, the Examiner also notes the newly applicable 35 USC 112 rejections provided supra.
Regarding the 35 USC 103 rejections, respectfully, the Examiner notes that applicant is not arguing against the grounds of rejection set forth by the Office. For example, Applicant argues (Remarks, pg. 8) the following: “A person having ordinary skill in the art would not have combined de Roos with Hudson and Shell to generate the claimed subject matter, i.e., with an expectation that a low amount of tryptophan as reflected in the recited methods would result in an increase of a feeling regarding energy in a healthy adult.” Respectfully, the Office has not argued that one of ordinary skill in the art would have expected a low amount of tryptophan as reflected in the recited methods would result in an increase of a feeling regarding energy in a healthy adult. Instead, the Office maintains the fact that applicant has recognized another advantage, i.e. these supposedly unexpected results, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and the Examiner has found that the differences between the claims and the teachings of the prior art are otherwise obvious. For at least this reason, applicant’s arguments and assertions are not convincing and the rejections are maintained.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622














    
        
            
    

    
        1 Remarks, pgs. 4: “Applicant, moreover, submits that the statutory category is clear. While the claims
        recited a method involving a particular composition, the claims are method claims and not
        composition claims.”
        2 MPEP 2173.05(q)
        3 MPEP 2173.05(q)
        4 Examiner notes: Hydrolysate refers to any product of hydrolysis. Protein hydrolysate has special application in sports medicine because its consumption allows amino acids to be absorbed by the body more rapidly than intact proteins, thus maximizing nutrient delivery to muscle tissues. - Manninen, Anssi H., "PROTEIN HYDROLYSATES IN SPORTS AND EXERCISE: A BRIEF REVIEW", Journal of Sports Science and Medicine, Vol 3, p 60-63, (2004)
        
        5 Examiner notes: Tryptophan is an α-amino acid that is used in the biosynthesis of proteins. Tryptophan contains an α-amino group, an α-carboxylic acid group, and a side chain indole, making it a non-polar aromatic amino acid. It is essential in humans, meaning that the body cannot synthesize it and it must be obtained from the diet.